Wiest, J.
(concurring). At first I was inclined to disagree with Mr. Justice Moore, but upon reflection I am convinced he is right. An accident happened in which the deceased was an actor, and the shock to him was so acute, and so depressed his vital forces as to kill him. We must not overlook man’s nervous system and mental makeup and their intimate relation to his vital forces.
This man died because his vital forces could not meet and withstand the acute depression occasioned by what he had done in the course of his employment. The injury to him. was no less real, and fatal in its consequences, than a mortal wound. “Accidents,” within the comprehension of the workmen’s compensation law, include all accidents actionable at law and all former non-actionable accidents, except in case of intentional and wilful misconduct on the part of the employee.
Fellows, C. J., and Clark, J., concurred with Wiest, J.
The late Justice Stone took no part in this decision.